Citation Nr: 1822316	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  16-54 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, specifically L2-L3 decompression.  

2.  Entitlement to service connection for bladder cancer as a result of herbicide exposure, jet fuel/diesel fuel and gasoline exposure. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Kamal, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1955 to October 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2016 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of service connection for bladder cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A low back disorder did not have its onset in service, did not manifest within one year of service, and is not otherwise related to active service.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder have not been met.  38 U.S.C. § § 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

In addition, service connection for certain chronic diseases may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
In March 2016 the Veteran submitted a claim for service connection for a low back disorder.  The Veteran has asserted he believes his low back disorder was caused by or related to his service, specifically relating to his in service injury in 1958.  In an October 2016 statement, the Veteran's wife noted that the Veteran had back issues where he would have to crawl from his bed to the bathroom due to back pain, and that he treated consistently with over the counter medication such as Tylenol and Motrin.  The Veteran's wife noted she used a heating pad on the Veteran's back for his pain.  The Veteran's wife and the Veteran noted that he was treated for a low back disability continuously since his retirement in 1979, but that records of such treatment do not exist because they have been destroyed due to medical retention periods.  They noted that he was treated with muscle relaxers and pain medication.

Initially, the Board finds that the Veteran is not entitled to presumptive service connection for his back disorder.  Degenerative joint and/or disc disease was not diagnosed during active service; the STRs are silent for any such diagnosis or notation.  In a December 1958 STR the Veteran reported pain and tenderness in his low back and was diagnosed with low back pain.  In March 1976, the Veteran noted recurrent back pain on a periodic report of medical history.  The accompanying report of medical examination indicated a normal spine.  In February 1979, a report of medical examination noted a normal spine.  A July 1979 addendum to the examination before the Veteran's retirement effective October 1979 reflected that the Veteran denied changes to his health.  Thus, there was no showing of a back disability at the time of the Veteran's separation from service.  Additionally, there is no diagnosis within one year of his separation.  Presumptive service connection is therefore not warranted.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a); Walker, 708 F.3d 1331.

Regarding service connection on a direct basis, the existence of a current disability is not at issue in this appeal.  See 38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366.  Specifically, the Veteran was diagnosed with degenerative arthritis of the spine in 2015, as reported in his September 2016 VA examination.  See September 2016 VA Examination Report.  

With regard to an in service injury, the Board notes that the Veteran's service treatment records show a January 1958 finding of low back tenderness and a March 1976 report of recurrent low back pain.  Accordingly, the Board finds that an in-service injury of the lower back existed.  The issue, then, is whether there is a nexus between the two.  However, it is this final element of Shedden upon with the Veteran's claim fails because the preponderance of the evidence of the record is against a finding that the Veteran's low back disorder is related to his service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.

In September 2016 the Veteran was afforded a VA examination for his low back disorder.  The Veteran reported that during service he had an onset of back symptomatology in 1958.  He stated that the condition began in Germany while loading a truck when he felt a pop in his back followed by pain.  The Veteran stated that he had L-2 L-3 decompression performed in December 2008, and that such helped his pain but did not resolve it completely.  The Veteran reported flare ups of pain in his back upon standing, bending and moving, accompanied by numbness and tingling in his leg.  

After performing an examination of the Veteran, the examiner found that the Veteran's low back disability was less likely than not caused by or related to his back pain in service.  The examiner found that review of the Veteran's medical records indicated that although he had episodes of back pain during service, there is an absence of records which would reasonably indicate that the Veteran had degenerative disc disease, disc herniation or vertebral fractures that were the reasonable cause of his decompression procedure.  

The Board finds that direct service connection is not warranted as the evidence of record demonstrates that a low back disorder is not related to service.  First, the Board affords the 2016 medical opinion significant value because it was based on a thorough review of the record, referencing specific service treatment and post-service medical records, as well as the Veteran's contentions; an examination of the Veteran; and contained a complete rationale for the conclusion reached.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Additionally, the VA examiner's opinion is consistent with the Veteran's medical history.

The Board does not afford significant probative weight to the Veteran's and the Veteran's wife lay statements that his low back disorder was caused by or is related to his in-service low back injury.  As lay persons, the Veteran and his wife are competent to report what comes to them through their senses, but lack the medical training and expertise to provide a complex medical opinion as to the etiology of the claimed disorder, as the development of degenerative disk disease and whether it is related to the described in-service injuries requires medical expertise and is not capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, the Veteran is able to provide competent and credible testimony regarding his symptoms, but not to provide an etiological opinion of the effects of the long term effects of his injuries in service.  Accordingly, to the extent these lay statements addressed the nexus element, the Board finds that they are not competent and are nonetheless outweighed by the VA examiner's opinion.

As described, the weight of the evidence is against the claim and service connection for a low back disorder is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a low back disorder is denied.


REMAND

Remand is required regarding the Veteran's claim for service connection for bladder cancer to provide the Veteran with an examination.  The Board notes that the Veteran has contended that he his bladder cancer was caused by in service exposure to herbicides and jet or diesel fuel.  The Veteran has a current diagnosis of bladder cancer.  See January 1993 Preoperative Diagnosis Keesler AFB.  Furthermore, the Board concedes that the Veteran had service in Vietnam as his service personnel records reflect that he was in Vietnam.  Moreover, the Veteran served in the Air Force and worked with planes, thereby likely being exposed to jet fuel.  Therefore, examination is required to determine whether the Veteran's current diagnosis of bladder cancer is caused by or related to his in service exposure to herbicides, jet fuel, diesel fuel, or gasoline.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding treatment records.  

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any residuals of bladder cancer diagnosed in 1993.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

First, the examiner must identify any residuals of bladder cancer. 

Second, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the bladder cancer had onset in, or is otherwise caused by, the Veteran's service, to include any exposure to herbicides, jet fuel, diesel fuel, or gasoline.  The examiner must specifically address the Veteran's conceded exposure to herbicide during his time in Vietnam in addition to his exposure to jet fuel, diesel fuel, and gasoline during his service.  The examiner should also review the materials provided by the Veteran in October 2016 about jet fuel exposure and cancer.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


